525 So. 2d 1024 (1988)
Thomas N. RYON, M.D., Thomas N. Ryon, M.D., P.A., Petitioners,
v.
Honorable James M. REASBECK, Circuit Court Judge of the Seventeenth Judicial Circuit in and for Broward County, Respondent.
The FLORIDA PATIENT'S COMPENSATION FUND, Petitioner,
v.
Honorable James M. REASBECK, Circuit Court Judge of the Seventeenth Judicial Circuit in and for Broward County, Respondent.
Nos. 88-1011, 88-1106.
District Court of Appeal of Florida, Fourth District.
June 2, 1988.
Debra J. Snow and Robert M. Klein of Stephens, Lynn, Klein & McNicholas, P.A., Miami, for petitioners-Ryon.
Theodore R. Dempster of Law Offices of Bruce S. Schwartz, P.A., North Miami Beach, for petitioner-The Florida Patient's Compensation Fund.
Jane Kreusler-Walsh and Larry Klein of Klein & Beranek, P.A., West Palm Beach, Sheldon J. Schlesinger, P.A., Fort Lauderdale, for respondent.
James M. Reasbeck, pro se.
PER CURIAM.
Petitioners seek a writ of prohibition to prohibit respondent from presiding in further proceedings in the case of Freida McDermott, as personal representative of the Estate of Joseph McDermott, deceased, plaintiff, vs. Thomas N. Ryon, M.D., Thomas N. Ryon, M.D., P.A., d/b/a Ryon Medical *1025 Center, and The Florida Patient's Compensation Fund, Case No. 87-10322 CP in the Circuit Court of the Seventeenth Judicial Circuit, in and for Broward County, Florida. Initially we note that the facts as alleged in petitioners' verified motion for recusal and disqualification did not present legally sufficient ground for disqualification of respondent. However, respondent's comments during the hearing on petitioners' motion and the argument made by respondent in responding to an order to show cause issued by this court, shows that respondent went beyond a determination of the sufficiency of the motion to disqualify. Therefore we grant petitioners' petition for writ of prohibition on the authority of Bundy v. Rudd, 366 So. 2d 440 (Fla. 1978); Gieseke v. Moriarty, 471 So. 2d 80 (Fla. 4th DCA 1985) and Fruehe v. Reasbeck, 525 So. 2d 471 (Fla. 4th DCA 1988).
PROHIBITION GRANTED.
DOWNEY, DELL and GUNTHER, JJ., concur.